 In the Matter Of KESTERSON LUMBERCORPORATIONandINTERNATIONALWOODWORKERS OF AMERICA,LOCAL 6-12, C. I. O.Case No. R-2293.-Decided March6,1941Jurisdiction:lumber industry.Investigation and Certification of Representatives:existence of question : refusalto accord-union exclusive recognition; election necessary.Possibility of employment of additional men to constitute a second shiftwithin several monthsheldnot to constitute grounds for postponement ofelection, where use of shift is dependent upon volume of fruit crops and wheresuch a shift was not employed during, 1940.Unit Appropriate for CollectiveBargaining:all-employees excluding supervisoryand clerical employees.Mr. John B. Ebinger,of Klamath Falls, Oreg., for the Company.Mr. Joe Clark,of Klamath Falls, Oreg., for the I. W. A.Mr. L. Presley Gill,of Seattle, Wash., for the L. & S. W.Miss Charlotte Anschuetz,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE-On December 12, 1940, International Woodworkers of America,Local 6-12, C. I. 0., herein called the I. W. A., filed with the Regional,Director for the Nineteenth Region (Seattle, Washington) a petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees of the Kesterson Lumber Corporation,Klamath Falls, Oregon, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On January 8, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III; Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On January 11, 1941, the Boardissued a notice of hearing, copies of which were duly served upon the30 N. L. R. B., No. 14187 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany, the I. W. A., and Lumber-& Sawmill Workers Union, Local2649, chartered by the United Brotherhood of Carpenters and Joinersof America, affiliated with the American Federation of Labor, hereincalled the L. & S. W., a labor organization claiming to representemployees directly affected by the investigation.Pursuant to notice, a hearing was held on February 4, 1941, atKlamath Falls, Oregon, before Patrick-H. Walker, the Trial Exam-iner duly designated by the Board.At the opening of the hearing amotion. to intervene was filed by the L. & S. W. and granted by theTrial Examiner.The Company, the I. W. A., and the L. & S. W.were represented by counsel or duly authorized representative andparticipated in the hearing.Full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearingon the issues was afforded all parties.During the course of the hear-ing the Trial Examiner made several rulings on motions and onobjections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYKesterson Lumber Corporation, an Oregon corporation with itsprincipal office and place of business at Klamath Falls, Oregon, isengaged in the manufacture and sale of lumber and lumber products.During each of the years 1939 and 1940 the Company processed ap-proximately 49,000,000 board feet of lumber, valued at about $1,205,-000, of which approximately 99 per cent were shipped to points out-side the State of Oregon.The Company admits that it is engagedin interstate commerce.The Company's operating unit consists of a sawmill, a planingmill, a box plant, and a lumber yard located in Klamath County,Oregon, about 3 miles from Klamath Falls. The number of em-ployees involved in this proceeding is approximately 230.II.THE LABORORGANIZATIONS INVOLVED-InternationalWoodworkers of America, Local 6-12, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership all employees in the mill and loggingoperations of the Company.Lumber & Sawmill Workers Union, Local 2649,' chartered by theUnited Brotherhood of Carpenters and Joiners of America, affiliated -KESTERSON LUMBER CORPORATION-89with the American Federation of Labor, is a labororganizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company bargained with the I. W. A. for a periodof approxi-mately 2 years prior to the hearing with respect to specific problemsin the plant, but refused to grant its request, made on various occasions,for recognition as exclusive bargaining agent, and challenged theI.W. A.'s claim to represent a majority of the Company's employeesin an appropriate unit.'A statement of a field examiner of the Board,introduced in evidence at the hearing, shows that each organizationrepresents a substantial number of employees in the unit alleged byit to be appropriate.2We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which has,arisen, occurring in connectionwiththe operations of the Companydescribed in Section I above, has a close,intimate,and substantialrelation to trade, traffic,and commerceamong the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe parties stipulated at the hearing that all the employees of theCompany, at Klamath Falls, Oregon, exclusive of supervisory andclerical ' employees, constitute a unit appropriate for collectivebargaining.The Company and the I. W. A. are in disagreement over the inclu-sion in the unit of six employees, claimed by the I. W. A. to be fore-'No written agreements were consummated between the I. W. A. and the Company duringthis period of 2 years,although the U W. A. presented a proposed contract and an outlineof seniority rights.2 The Field Examiner stated that the I.W. A. submitted 182 application for member-ship cards, all of which appeared to 'bear genuine original signatures,and 142 of whichwere the names of persons appearing on the Company's pay roll of December 1-15, 1940,which listed approximately 231 employees in the alleged bargaining unit.The FieldExaminer stated further that the Klamath Basin District Council of Lumber and SawmillWorkers submitted 43 authorization cards, all of which appeared to bear genuine originalsignatures,and 36 of which were the names of persons appearing on said pay roll. [Counselfor the L. & S.W. stated at the hearing that these 43 cards represented the interestof the L. & S. W.herein,and that the Klamath Basin District Council of Lumber andSawmill Workers has no further interest in this proceeding ] 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen and therefore supervisory employees.3Of these six, M. J. Beland,C. F. Crowe, J. B. Henry, I. S. Hulbert, L. R. Tawney, and J. B. Max-well, the Company admits that Beland is a foreman in charge of menand production in the lath mill and agrees to his exclusion from theunit, but contends for the inclusion of the others.The Company'sgeneral manager testified that these five men supervised the movementof lumber and shook through the correct machines or into and fromcertain locations, but stated that they were not foremen and had nopower to hire or discharge, or to recommend the hiring and dischargingof employees, although they directed men in handling the machinesand placing the lumber or shook into position.We find that Crowe,Henry, Hulbert, Tawney, and Maxwell are not supervisory em-ployees and that they should be included in the appropriate unit.We find that all employees of the Company at Klamath Falls,Oregon, including C. F. Crowe, J. B. Henry, I. S. Hulbert, L. R.Tawney, and J. B. Maxwell, but excluding supervisory and clericalemployees and M. J. Beland, constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and collective bargaining and otherwise effectuate thepolicies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWhile the I. W. A. requests certification as exclusive bargainingagent without an election on its showing of substantial membershipin the appropriate unit, the Company and the L. & S. W. questionitsmajority representation.We find that the question which hasarisen concerning the representation of employees of the Companycan best be resolved by means of an election by secret ballot.The I. W. A. and the Company desire a current pay-roll date todetermine eligibility to participate in the election.The L. & S. W.contends that the election should be postponed until after April15, 1941, when the Company expects to have added a second shiftof approximately 65 men in its box factory .4We shall follow ourusual practice as to the use of a current pay-roll date.We accord-ingly direct that the employees within the appropriate unit whowere employed by the Company at Klamath Falls, Oregon, duringthe pay-roll period immediately preceding the date of this Directiona The L. & S. W. expressed no preference as to the inclusion or exclusion of these sixemployees.4 The use of this shift is dependent upon the volume of demand for box shook, whichin turn isdetermined by the fruit crops.A second shift was not employed during 1940. KESTERSON LUMBER CORPORATION91.of Election, including employees who did not work during suchpay-roll period because they were ill or on vacation and employeeswho were then or _ have since been temporarily laid off . or absentbecause called for military service, but excluding those who havesince quit or been discharged for cause, shall be eligible to participatein the election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Kesterson Lumber Corporation, KlamathFalls, Oregon, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the Act.2.All the employees of the Company at Klamath Falls, Oregon, in-cluding C. F. Crowe, J. B. Henry, I. S. Hulbert, L. R. Tawney,and J. B. Maxwell, but excluding supervisory and clerical employeesand M. J. Beland, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with KestersonLumber Corporation, Klamath Falls, Oregon, an election by secretballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction of Election, underthe direction and supervision of the Regional Director for the Nine-teenth Region, acting in the matter as agent for the National LaborRelations Board and subject to Article III, Section 9, of said Rulesand Regulations, among all the employees of the Company atKlamath Falls, Oregon, employed during the pay-roll period im-mediately preceding the date of this Direction of Election, includingC. F. Crowe, J. B. Henry, I. S. Hulbert, L. R. Tawney, J. B. Max-well, those employees who did not work during such pay-roll periodbecause they were ill or on vacation, and employees who were then 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDor have since been temporarily laid off or absent because calledfor military service, but excluding supervisory and clerical employeesand M. J. Beland, and also excluding employees who ^ have sincequit or been discharged for cause, to determine whether they, desireto -be represented by InternationalWoodworkers of America, Local6-12, C. I. 0., or Lumber & Sawmill Workers Union, Local 2649,chartered by the United Brotherhood ' of Carpenters and Joiners ofAmerica, affiliated .with the American Federation of Labor, or byneither, for the purposes of collective bargaining.